Citation Nr: 9927542	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  95-36 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether a substantive appeal of a November 1993 regional 
office determination denying an earlier effective date for a 
grant of nonservice-connected pension benefits was timely 
filed.  









ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to July 
1972.  

This matter originates from determinations of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that denied service connection for tinea manuum of 
the right hand and found that new and material evidence had 
not been submitted to reopen a claim of entitlement to an 
effective date earlier than September 8, 1989, for the grant 
of a permanent and total disability rating for pension 
purposes (nonservice-connected pension).  The veteran 
appealed these determinations to the Board of Veterans' 
Appeals (Board), which, in a decision dated in September 
1997, affirmed the RO's determinations.  The veteran 
thereupon appealed the Board's decision to the United States 
Court of Veterans Appeals, which is now known as the United 
States Court of Appeals for Veterans Claims (Court).  In a 
decision dated in February 1999, the Court affirmed the Board 
with respect to the claim of entitlement to service 
connection for tinea manuum of the right hand.  However, the 
Court vacated the Board's decision with respect to the claim 
for an earlier effective date and remanded the case for 
further development and readjudication of the issue 
consistent with the Court's decision.  A copy of the Court's 
decision and copies of the briefs of the parties before the 
Court have been placed in the claims file.  

In March 1999, the Court denied the veteran's motion for 
reconsideration of its decision.  On May 28, 1999, the Board 
wrote to the veteran and afforded him the opportunity to 
submit additional argument and evidence in support of his 
appeal.  The following month, the veteran indicated that he 
had no new evidence to submit and wanted the Board to proceed 
with consideration of his case.  

The Board notes that in October 1997, the veteran filed with 
the Board a Motion for Reconsideration of its September 1997 
decision.  On March 17, 1998, the Board denied the motion.  
However, the Board also informed the veteran of the newly 
enacted legislation providing for review of prior final Board 
decisions on the basis of clear and unmistakable error and 
indicated that it would construe the veteran's motion as a 
motion for revision of a prior Board decision on the grounds 
of clear and unmistakable error.  Following the promulgation 
of final regulations concerning clear and unmistakable error 
in prior Board decisions, the Board on May 24, 1999, 
forwarded a copy of the new regulations to the veteran.  The 
Board informed the veteran that, contrary to its letter of 
March 17, 1998, it would not consider his motion for 
reconsideration to be a clear and unmistakable error motion 
unless the veteran informed the Board in writing within 60 
days of the date of the May 24, 1999, letter that the veteran 
wanted the Board to so construe his motion.  The Board 
construes correspondence received in June 1999 as a request 
by the veteran that the Board proceed with readjudication of 
his claim.  


REMAND

The record shows that the veteran was granted a nonservice-
connected pension in a rating decision of February 1992 that 
also assigned an effective date for the grant of September 8, 
1989.  The veteran subsequently sought an earlier effective 
date for the grant of his pension benefits.  In November 
1993, the RO denied his claim.  The veteran disagreed with 
this determination, and the RO in July 1994 provided him with 
a statement of the case on this issue.  The Court noted that 
the veteran had until November 17, 1994, to file his 
substantive appeal with respect to the earlier effective date 
issue and that a VA Form 1-9 was not received until October 
1995.  The record shows, however, that on August 18, 1994, 
the Chicago RO received a letter from the veteran in which he 
explained that he had been injured in an accident the 
previous June, was living with his mother in Tennessee, and 
could not therefore attend a scheduled VA examination.  The 
veteran provided his temporary address "in case you need to 
write me while I'm here."  

The Court found that the Board had not fully discussed the 
impact of the veteran's August 1994 letter on the issue of 
the timeliness of his substantive appeal or its effect on any 
duty VA may have had to provide him with another statement of 
the case.  The Court noted that the Board went on to decide 
that the veteran had not submitted new and material evidence 
to reopen his claim without first deciding the threshold 
issue of whether the Board had jurisdiction of the claim.  A 
remand was deemed necessary in order to give the Board 
another opportunity to determine whether it had the requisite 
jurisdiction in light of the October 1995 VA Form 1-9 and the 
August 1994 letter.  In so doing, the Board was enjoined to 
afford the veteran fair process in accordance with Marsh v. 
West, 11 Vet. App. 468, 470-71 (1998) (timeliness of notice 
of disagreement is an appealable issue as to which a claimant 
must receive a statement of the case).  

Because there is potential prejudice to the veteran if the RO 
does not first consider the issue of the timeliness of the 
veteran's substantive appeal, especially the discussion of 
this matter in the Court's decision and the pleadings of the 
parties, the Board is compelled to remand this matter to the 
RO for its consideration.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); see VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  The RO should determine whether the August 1994 
letter from the veteran constituted a substantive appeal of 
its November 1993 determination, or otherwise affected the 
procedural posture of this case, such as to render the appeal 
of the November 1993 determination timely.  

If the substantive appeal is found to be untimely, then the 
issue of whether new and material evidence - as defined in 
38 C.F.R. § 3.156(a) (1998) - has been received to reopen a 
claim of entitlement to an earlier effective date for 
nonservice-connected pension benefits should be considered in 
light of the recent case of Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), endorsing the provisions of Section 
3.156(a) and reversing the "reasonable possibility" test 
first set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In view of the foregoing and in accordance with the Court's 
decision, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should provide the veteran 
with an opportunity to submit any 
additional argument or evidence that he 
might have bearing on the issue of 
whether he submitted a timely substantive 
appeal of the November 1993 RO 
determination denying an earlier 
effective date for the grant of 
nonservice-connected pension benefits.  
Any material received from the veteran 
should be associated with the claims 
file.  

2.  The RO should then review the record 
and determine whether a timely 
substantive appeal of the November 1993 
RO determination was received.  If the 
substantive appeal is found to be 
untimely, the RO should then address 
whether new and material evidence, as 
defined in 38 C.F.R. § 3.156(a), has been 
received since the November 1993 
determination denying the claim of 
entitlement to an earlier effective date 
for the grant of nonservice-connected 
pension benefits.  The veteran should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.  The supplemental 
statement of the case should address all 
evidence and argument received since the 
last statement of the case pertinent to 
this issue, including the briefs of the 
parties before the Court and any evidence 
or argument submitted by the veteran 
thereafter.  

3.  If, on the other hand, a timely 
substantive appeal of the November 1993 
RO determination is found to have been 
submitted, the RO should conduct a de 
novo review of the record and 
readjudicate the issue of entitlement to 
an effective date earlier than September 
8, 1989, for the grant of nonservice-
connected pension benefits without regard 
to the finality of the November 1993 RO 
determination.  If the determination on 
de novo review remains adverse to the 
veteran, he should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


